15 N.Y.3d 764 (2010)
933 N.E.2d 751
907 N.Y.S.2d 152
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
DAVID DIAZ, Appellant.
Court of Appeals of New York.
Decided July 1, 2010.
*765 David Segal, New York City, for appellant.
Cyrus R. Vance, Jr., District Attorney, New York City (Malancha Chanda and Eleanor Ostrow of counsel), for respondent.
Chief Judge LIPPMAN and Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES concur.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be affirmed.
Viewed in the light most favorable to the People (People v Contes, 60 NY2d 620, 621 [1983]), the trial evidence was sufficient to allow a jury to infer both that defendant exercised dominion and control over the van from which police recovered over four ounces of crack cocaine, and that defendant had knowledge that the drugs were secreted in a hidden compartment beneath the van's air bag cover (Penal Law § 220.18 [1]). Defendant's knowledge could be inferred from his sole possession of the van at the time the contraband was seized, his *766 possession of nine unused crack pipes in the van's glove compartment, and his inconsistent and implausible accounts of his relationship to the van (People v Reisman, 29 NY2d 278, 285 [1971] ["Knowledge (of the presence of illegal drugs) may be shown circumstantially by conduct or directly by admission, or indirectly by contradictory statements from which guilt may be inferred"]).
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed in a memorandum.